COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Kodigbo Odelugo v. The State of Texas

Appellate case number:    01-12-00272-CR

Trial court case number: 1249648

Trial court:              248th District Court of Harris County

        On June 18, 2012, Kurt G. Clarke filed a “Notice of Appearance and Request for Notice”
in this appeal. 1 Presumably, counsel is attempting to appear on behalf of the appellant, Kodigbo
Odelugo. Because appellant is currently represented by appointed counsel 2 and there is no
request to permit appointed counsel to withdraw, “we view this as a situation where a second
attorney wishes to appear before the court on a matter pending on our docket.” Bonner v. State,
29 S.W.3d 360, 361 (Tex. App.—Waco 2000, pet. ref’d); see TEX. R. APP. P. 6.2, 6.5. The
“Notice of Appearance and Request for Notice” filed by Kurt G. Clarke, however, fails to state
that counsel represents a specified party to the proceeding and fails to provide his State Bar of
Texas identification number. See TEX. R. APP. P. 6.2.

       Accordingly, we STRIKE counsel’s notice of appearance in this case. If Kurt G. Clarke
wishes to be entered on our docket as an attorney representing appellant, a notice complying with
Rule 6.2 should be filed. Further, if Kurt G. Clarke wishes to receive notices in this appeal, an
appropriate designation of lead counsel should be filed. See TEX. R. APP. P. 6.1(c) (providing
mechanism for designating lead counsel), 6.3(a) (requiring notice be sent to lead counsel);
Bonner, 29 S.W.3d at 361. If the appointed attorney desires to be relieved of her duties or if
Kurt G. Clarke desires to substitute as sole counsel for appellant, an appropriate motion should

1
       Counsel’s notice was filed in appellate cause number 01-12-00530-CR. That cause,
       however, arose from the same trial cause as this case, and counsel’s notice will be treated
       as having been filed in this case.
2
       The trial court appointed counsel to represent appellant for the purposes of appeal on
       June 1, 2012. The record does not reflect that appointed counsel has been permitted to
       withdraw. Accordingly, appointed counsel currently represents appellant. See TEX.
       CODE CRIM. PROC. art. 26.04(j)(2) (West Supp. 2011) (requiring appointed counsel to
       represent client until appeals are exhausted or counsel is permitted to withdraw).
be filed with the Clerk of this Court, so that the case may be abated for the trial court to exercise
jurisdiction to entertain the motion. See TEX. CODE CRIM. PROC. art. 26.04(j)(2) (West Supp.
2011) (requiring trial court to rule on motion to withdraw); TEX. R. APP. P. 6.5, 25.2(g); Meza v.
State, 206 S.W.3d 684, 688 (Tex. Crim. App. 2006); Green v. State, 906 S.W.2d 937, 939, 940
n.4 (Tex. Crim. App. 1995); Bonner, 29 S.W.3d at 361; Enriquez v. State, 999 S.W.2d 906, 908
(Tex. App.—Waco 1999, no pet.); Roberts v. State, 705 S.W.2d 803, 805 (Tex. App.—Dallas
1986, no pet.).


Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court

Date: September 4, 2012